                  Case: 1:20-cv-01662-JG Doc #: 6 Filed: 08/07/20 1 of 1. PageID #: 71
Voluntary dismissal without prejudice
approved 8/7/2020.
s/ James S. Gwin                      UNITED STATES DISTRICT COURT
JAMES S. GWIN                     FOR  THE NORTHERN DISTRICT OF OHIO
UNITED STATES DISTRICT JUDGE                EASTERN DIVISION

     CATTLEMANS, INC., et al,                                           Case No. 20-CV-1662

     Plaintiffs,                                                        Judge Gwin

     v.

     ASHLAND COUNTY
     HEALTH DEPARTMENT, et al,

     Defendants.


          PLAINTIFFS' NOTICE OF VOLUNTARY DISMISSAL, WITHOUT PREJUDICE, OF THEIR
                       VERIFIED COMPLAINT AND ALL CLAIMS IN THIS CASE

             Now come Plaintiffs, pursuant to Federal Rule of Civil Procedure 41(a)(2), and hereby gives notice

     of voluntarily dismissal, without prejudice, of their Complaint in this case.

             Fed. R. Civ. P. 41(a)(1)(a)(i) provides that “the plaintiff may dismiss an action without a court order

     by filing * * * a notice of dismissal before the opposing party serves either an answer or a motion for

     summary judgment.” Here, no opposing party has filed an Answer.

             Plaintiffs maintain that each of the counts and claims referenced above is meritorious, and further,

     that they possess standing to maintain each argument at this time. However, dismissal of these counts and

     claims without prejudice is now appropriate for reasons unrelated to the merits of Plaintiffs’ claims.

             Consequently, dismissal of the Counts and Claims in this case, without prejudice, is proper in this

     context.

                                                     Respectfully submitted,

                                                     /s/ Maurice A. Thompson
                                                     Maurice A. Thompson (0078548)
                                                     1851 Center for Constitutional Law
                                                     122 E. Main Street
                                                     Columbus, Ohio 43215
                                                     (614) 340-9817
                                                     MThompson@OhioConstitution.org
